Citation Nr: 1521680	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to February 2005.  He also served on active duty for training from June 1995 to December 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service-connection for sleep apnea.  The Veteran filed a timely appeal of this matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal was remanded in March 2014 to afford the Veteran an examination and obtain an opinion as to whether the Veteran's diagnosed sleep apnea was secondary to his service-connected PTSD.  In July 2014 VA obtained an opinion without examination.  This did not comply with the remand instructions and is potentially prejudicial to the Veteran because secondary service-connection could be based on aggravation and absent an examination it could be difficult to assess the current level of disability.  

In addition, the opinion did not discuss supporting evidence submitted by the Veteran and referenced in the remand.  These documents may not have been in the scanned records available to the examiner inasmuch as the records do not appear to be in the current electronic claims files.  The claims file appears to be missing other records connected the Veteran's claim.  The record does not include the notice of disagreement, the substantive appeal, or other Veteran statements.  

Finally, it is noted that the Veteran's service treatment records are unavailable for review and, as such, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, the Veteran contends that he has sleep apnea that began in active service.  Symptoms of sleep apnea may have been objectively observed by fellow servicemen, including daytime sleepiness or excessive snoring.  Because the Veteran's service treatment records are missing, lay statements may be helpful to support the Veteran's contentions that his condition began in service.

Accordingly, the case is REMANDED for the following action:

1.  Insure that the entire paper claims file; including the relevant notice of disagreement and substantive appeal, the August 2008 letter from Dr. Jabbour and an article by Matthew Tull, Ph.D. from About.com and submitted by the Veteran in September 2011; is scanned into the electronic record or otherwise associated with the claims file available for review.  

3.  Arrange for a VA examination to determine whether the Veteran's diagnosed sleep apnea is related to the Veteran's active military service.  The claims file must be reviewed by the examiner.  The examiner should answer the following questions 

Did the current sleep apnea have its onset during active duty, within one year of active duty, or was otherwise caused or aggravated by the Veteran's active military service?  The examiner should take into account the Veteran's reports of symptoms in service and since.

Considering the research submitted by the Veteran showing an increased incidence of sleep apnea among Veteran's with PTSD; is his sleep apnea caused or aggravated by PTSD?

If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of sleep apnea prior to aggravation?  The examiner should consider the Veteran's reports of symptoms before and since any alleged aggravation

The examiner should provide reasons for the opinions that take into account relevant evidence.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, whether the inability is due to the limits of examiner's knowledge or the limits of medical knowledge in general, or there is additional evidence that would permit the needed opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

